Name: Commission Regulation (EC) No 2985/94 of 7 December 1994 fixing the maximum export refund for white sugar for the 28th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1021/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 94 Official Journal of the European Communities No L 315/9 COMMISSION REGULATION (EC) No 2985/94 of 7 December 1994 fixing the maximum export refund for white sugar for the 28th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1021/94 Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 28th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1021 /94 the maximum amount of the export refund is fixed at ECU 31,488 per 100 kilograms. 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. Article 2 This Regulation shall enter into force on 8 December 1994. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regu ­ lation (EC) No 133/94 (2), and in particular the first sub ­ paragraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EC) No 1021 /94 of 29 April 1994 on a standing invitation to tender to deter ­ mine levies and/or refunds on exports of white sugar (3) requires partial invitations to tender to be issued for the export of this sugar ; Whereas, pursuant to Article 9 (1 ) of Regulation (EC) No 1021 /94, a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; Whereas, following an examination of the tenders submitted in response to the 28th partial invitation to tender, the provisions set out in Article 1 should be adopted ; Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1994. For the Commission Rene STEICHEN Member of the Commission 0) OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7 . (3) OJ No L 112, 3 . 5 . 1994, p. 13 . (4) OJ No L 102, 28 . 4. 1993, p. 14.